           Case 1:18-cr-00016-LY Document 77 Filed 10/09/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION
UNITED STATES OF AMERICA                         §
                                                 §      CRIMINAL NO:
vs.                                              §      AU:18-CR-00016(1)-LY
                                                 §
(1) CHARLES MCALLISTER                           §

                         ORDER SETTING SENTENCING
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for

SENTENCING in Courtroom 7, on the Seventh Floor, United States Courthouse, 501 West

Fifth Street, Austin, TX, on Thursday, December 19, 2019 at 9:00 AM.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, United States Pretrial Services and the United

States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,

if the defendant is on bond, advise the defendant to be present at this proceeding.

      IT IS FINALLY ORDERED that in the event the services of a court interpreter are

required, counsel for the defendant shall notify the U.S. District Clerk's Office within five days

of the date of the hearing.

        IT IS SO ORDERED this 9th day of October, 2019.




                                                 ______________________________
                                                 LEE YEAKEL
                                                 UNITED STATES DISTRICT JUDGE
